Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1 – 11, drawn to a packaged food product.
Group II, claims 69 – 86, drawn to a process for manufacturing a packaged food product.
Group III, claim 87, drawn to a process for manufacturing a packaged food product.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I – III lack unity of invention because even though the inventions of these groups require the technical feature of a packaged food product comprising sodium bisulfate, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Knueven (US-5958491-A).  Knueven teaches that acidulants, such as sodium bisulfate, are used in canning fruits and vegetables to reduce the heating necessary for sterilization as well as for flavoring [Col 3, lines 27-28, 42 – 44].
During a telephone conversation with Philip Foret on May 10th, 2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1 – 11.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 69 – 87 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 6, 8, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Duffy (US-20140154363-A1) in view of Knueven (US-5958491-A).
Regarding claims 1 – 3, 5, 6, and 11, Duffy teaches a granola composition packaged in single serving portions, such as pouches, bowls, and boxes [0037].  The composition is made of 1 – 15 wt% seeds, including chia seeds [0022].  The composition further comprises 1 – 20 wt% dried fruit including apple, peach, and pineapple [0052].  The grain component of the composition comprises from 50 – 100 wt% steel cut oats [0016].  The granola composition comprises 60 – 85 wt% of the grain component [0015].  The final product is generally made of 20 – 50 wt% granola composition [0007].  This provides a final product comprising 6 – 42.5 wt% steel cut oats, falling within the claimed range.  The granola is held together by a gel using a binding syrup that includes various gums and gelatin [0060].
The ranges of chia seeds and fruit taught in the prior art overlap those of the claims, making the claimed ranges obvious.  
Duffy does not teach the use of sodium bisulfate or the pH of the composition.
Duffy does not teach the use of sodium bisulfate or the pH of composition, instead teaching the use of preservatives [0029].  Knueven teaches using sodium bisulfate as a preservative in food production and packaging where it lowers the pH of the food [Col 3, lines 27 – 51].  Typically, sodium bisulfate is used within a range of 0.01 – 2.0 wt% [Col 3, lines 52 – 55].  It would have been obvious to a person having ordinary skill in the art to use the sodium bisulfate of Knueven as a preservative in the composition of Duffy as it would provide the predictable result of preserving food and inhibiting rancidity.  Furthermore, the values of sodium bisulfate in claim 6 are obvious over Knueven as the claimed range is encompassed by the prior art
Knueven teaches a range of pH’s for foods comprising sodium bisulfate, including barbecue sauce (pH = 2 – 3) and frosting (pH = 5.5 or less) [col 6, lines 7 – 10; col 7, lines 58 – 60].  Sodium bisulfate is used to control the pH of food.  It would have been obvious to adjust the acidity of the composition depending on the kind of composition being made.
Regarding claim 4, Duffy is silent as to the form of the dried fruit used.  It is standard practice to slice, dice, or cube fruit before drying to make the drying process faster.  Therefore, is would have been obvious for the fruit of Duffy to be sliced, diced, or cubed.  Furthermore, absent evidence of unexpected results, the shape of the fruit would not be expected to materially affect the product.  See MPEP 2144.04 IV B
Regarding claims 8 and 10, Duffy teaches a conditioning syrup that is used to bind the dry ingredients [0023].  The conditioning syrup comprises flavorants, colorants, preservatives, ascorbic acid, and salt [0029].
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Duffy and Knueven as applied to claim 1 above, and further in view of Han (US-20130156893-A1).
Regarding claim 7, Duffy and Knueven teach a prepackaged food comprising chia seeds, oats, non-citrus fruit, and sodium bisulfate.  In particular, Duffy teaches the use of sugar syrup in the binding agent [0058].  However, Duffy and Knueven do not teach the use of fruit or vegetable juice in the composition.
Han teaches the use of fruit juice in the binder of a granola bar where it can help reduce the need for refined sugars and help reduce calories [0104].  It would have been obvious to substitute the fruit juice of Han for the sugar syrup of Duffy and Knueven as this would provide the predictable result of a binding liquid that is used in a granola bar. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Duffy and Knueven as applied to claim 1 above, and further in view of De Ruiter (US-20160213035-A1).
Regarding claim 9, Duffy and Knueven teach a prepackaged food comprising chia seeds, oats, non-citrus fruit, and sodium bisulfate, but do not teach the use of whey protein.
De Ruiter teaches adding at least one protein to the granola [0018].  Whey protein can be used as the added protein [0025].  It would have been obvious to add whey protein as a source of protein to the granola of Duffy and Knueven as it is a common protein additive in food. 
De Ruiter teaches adding 1 – 10 wt% whey protein concentrate to the granola [0061].  The amount of whey protein claimed is encompassed by and obvious over the range of De Ruiter.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D BENSON whose telephone number is (571)272-1688. The examiner can normally be reached M-R 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Jeffrey D Benson
/J.D.B./Examiner, Art Unit 1791                                                                                                                                                                                                        
/Nikki H. Dees/Primary Examiner, Art Unit 1791